Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Claims 20-38 are pending. Claims 1-19 have been cancelled. Claims 20-22, 25, 28-30, 34-37 are amended. 

Response to Arguments
Applicant’s arguments, see pages 8-10 of Remarks, filed on June 2, 2022, with respect to claims 20-38 have been fully considered and are persuasive.  The 35 USC 103 rejections of the aforenoted claims have been withdrawn. 

	Allowable Subject Matter
Claims 20-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the independent claims 20, 24 and 36, in this instance is the automatically increasing a field of view of a respective search result of the one or more search results, using virtual reality, comprising an image or video, in response to the user looking toward the respective search result for at least a duration of time, wherein the search results are rendered around the user using virtual reality at different positions in a three dimensional space, and wherein the search parameter is user defined and identifies a person, in combination with all claimed limitations which are not taught by the prior art.   

The closest prior art Dhawan (US 10,402,856) discloses tracking interactions of an online store customer wherein tracked interactions are analyzed to ascertain which content corresponding to an unpurchased item from an online store the customer focused on during the shopping session [Abstract]. Dhawan also discloses an eye tracking system that tracks a customer gaze to analyze how long the customer views portions of content (e.g. gazes longer than a threshold amount of time) in order to determine focused on content [col. 9, lines 20-36]. However determining content that a customer views for longer than a threshold time that is focused on is not increasing a field of view for a search result using virtual reality, as claimed. 
It is for these reasons that the aforenoted claims define over the prior art. 
Dependent claims 21-33, 35, 37-38 are also allowed by virtue of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167